Citation Nr: 0939235	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-34 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.

4.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

5.  Entitlement to service connection for erectile 
dysfunction.

6.  Entitlement to service connection for a skin disorder.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In July 2009, the Veteran and his 
brother testified before the undersigned Veterans Law Judge 
at a Travel Board hearing held at the Oakland RO.  The 
hearing transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for 
hearing loss and tinnitus as a result of acoustic trauma in 
service.  Service connection for impaired hearing is subject 
to 38 C.F.R. § 3.385, which provides that impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993).  

The Veteran's service treatment records (STRs) reflect 
audiometric threshold shifts in both ears in all pertinent 
frequencies between the induction and separation 
examinations, to include a 25 decibel threshold shift in the 
right ear at 500 Hertz.  The Veteran was afforded VA 
examinations in October 2007, November 2007 and March 2008.  
The October and November 2007 evaluations described a mixed 
conductive and sensorineural hearing loss (snhl) in both 
ears, but the actual audiometric results were not provided.  
In March 2008, a VA audiologist stated that the Veteran did 
not have hearing loss in the left ear, and that the right ear 
hearing was conductive only and unrelated to service.

The United States Court of Appeals for Veterans Claims 
(Court) has held that an adequate medical opinion must be 
supported by analysis that Board can weigh against contrary 
opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
The March 2008 VA audiologist opinion conflicts with the 
October and November 2007 VA opinions by finding no hearing 
loss in the left ear, and no sensorineural hearing loss 
component in the right ear.  An adequate explanation was not 
provided to account for this discrepancy and, as indicated 
above, the actual audiometric results are not associated with 
the claims folder.  Furthermore, no rationale has been 
provided explaining the significance, if any, of the 
audiometric threshold shifts in both ears between the 
induction and separation examinations.

Overall, the Board must return the VA audiology examination 
reports as inadequate for rating purposes.  In this respect, 
an additional VA audiology examination should be conducted 
which provides audiometric findings for both ears, explains 
whether or not the Veteran has both conductive and 
sensorineural hearing loss components in both ears, and 
provides an explained rationale as to the likelihood that any 
current aspect of hearing loss in either ear is related to 
service.

The Board next notes that the Veteran alleges that he set 
foot in Vietnam in approximately the time period from June 
15th to July 3rd, 1970.  He relates being assigned on a 
temporary duty assignment from the 2074th Communications 
Squadron stationed in Osan, Korea Air Base (AB).  He recalls 
transportation by a 141 Star Lifter from Osan AB to Tan Son 
Nhut AB.  He alleges that pertinent service personnel records 
may not have been associated with the claims folder.

In light of the fact that presumptive service connection is 
warranted for diabetes mellitus for a veteran who set foot in 
Vietnam, the Board finds that further efforts should be made 
to verify the Veteran's claimed presence in Vietnam.  From 
the information provided by the Veteran, the RO should 
request from the Department of the Navy any temporary duty 
orders for the Veteran for the time period from June 15th to 
July 3rd, 1970, any available plane manifests for 141 Star 
Lifters between Osan AB and Tan Son Nhut AB during this time 
period, morning reports for the 2074th Communications 
Squadron, and pay records for the Veteran during the relevant 
time period.

The Board next notes that additional, relevant medical 
records should be associated with the claims folder.  
Pursuant to the Veteran's request, VA obtained private 
clinical records from Dr. S.K. beginning in 2003.  A review 
of those records, and a statement from Dr. S.K., reveals that 
the treatment records extend to 2001.  On remand, the RO 
should obtain all clinical records from Dr. S.K. from 2001 to 
January 2003, and from December 2005 to the present.

A review of Dr. S.K.'s treatment records reflects that the 
Veteran has been on "disability" since 2003.  The type of 
disability benefits is not identified.  On remand, the RO 
should clarify with the Veteran the type of "disability 
benefits" he is receiving and obtain all relevant 
documentary evidence pertinent to that claim.  See, e.g. 
Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (holding 
that VA has a duty to obtain records from the Social Security 
Administration as the possibility that SSA records could 
contain relevant evidence to the claims cannot be foreclosed 
absent a review of those records).

The Board next notes that the record reflects that the 
Veteran may have established VA care in September 2007.  Any 
available VA clinical records should also be associated with 
the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent VA treatment records 
since September 2007, to include the 
audiometric results from the October 2007 VA 
audiology examination..

2.  Obtain all clinical records from Dr. S.K. 
from 2001 to January 2003, and from December 
2005 to the present.

3.  Clarify with the Veteran the type of 
"disability benefits" he is receiving and 
obtain all relevant documentary evidence 
pertinent to that claim.

4.  Contact the Department of the Navy or any 
other appropriate entity to request the 
following:
	a) any temporary duty orders for the 
Veteran for the time period from June 15th to 
July 3rd, 1970;
	b) a search for the Veteran's name on any 
available plane manifests for 141 Star 
Lifters between Osan AB and Tan Son Nhut AB 
for the time period from June 15th to July 
3rd, 1970;
	c) morning reports for the 2074th 
Communications Squadron for the time period 
from June 15th to July 3rd, 1970; and 
	d) pay records for the Veteran for the 
time period from June 15th to July 3rd, 1970.

5.  Schedule the Veteran for appropriate VA 
examination(s) to evaluate the nature and 
etiology of his hearing loss and tinnitus 
disabilities.  The examiner is requested to 
obtain current audiometric testing, and to 
fully report those findings for the record.  
The examiner is also requested to review the 
Veteran's STRs, reflecting auditory threshold 
shifts in all relevant frequencies from the 
time of entrance to the time of separation.  
Furthermore, the examiner is requested to 
review the conflicting assessments as to the 
presence of sensorineural hearing loss in 
both ears.  Following examination, the 
examiner is requested to provide opinion on 
the following questions:

	a) whether it is at least as likely as not 
(probability of 50% or greater) that any 
aspect of the Veteran's current right and/or 
left ear hearing loss either first manifested 
in service and/or is the result of exposure 
to noise trauma during service or is 
otherwise related to active service; and 
	b) whether it is at least as likely as not 
(probability of 50% or greater) that the 
Veteran's current tinnitus is the result of 
exposure to noise trauma during service or is 
otherwise related to active service?

The Board would appreciate a discussion of 
the pertinent audiometric examinations during 
service, including the clinical significance 
of any interval changes between each one.  
Furthermore, the examiner is requested to 
review the conflicting assessments as to the 
presence of sensorineural hearing loss in 
both ears.

The term as likely as not does not mean 
within the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as it is to 
find against causation.

6.  Upon completion of the above, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, provide 
the Veteran and his representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

